DETAILED ACTION
Claims 1-20 are pending.  Claims 1-3, 5, 8-10, 14-16 and 18 have been amended.  Claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al., Patent Application Publication No. 2016/0004699 (hereinafter Liu) in view of Simard et al., Patent Application Publication No. 2015/0019461 (hereinafter Simard), Chang et al., Patent Application Publication No. 2014/0108302 (hereinafter Chang) and Bronder et al., Patent Application Publication No. 2014/0282099 (hereinafter Bronder).

Regarding claim 1, Liu teaches:
A method comprising: identifying, by a processing device (Liu Paragraph [0007], computing device having one or more processors and memory for storing program modules to be executed by the processors), a plurality of search results corresponding to a search query (Liu Paragraph [0046], media content server searching for a song label, Paragraph [0051], making the songs that will be recommended subsequently have a higher heat degree), the plurality of search results corresponding to a plurality of media items (Liu Paragraph [0046], media content server searching for a song label, Paragraph [0051], making the songs that will be recommended subsequently have a higher heat degree);
Liu does not expressly disclose:
determining, based at least in part on a first user interaction with the first media item, that the search query represents a request for media content associated with the first content label, wherein determining that the search query represents the request for the media content associated with the first content item indicates that the first content label provides a more accurate presentation of media content of the second media item than the second content label;
However, Simard teaches:
determining, based at least in part on a first user interaction with the first media item (Simard Paragraph [0039], second data item from the plurality of data items may be displayed, where the second data item may be selected by means of a user-provided search query), that the search query represents a request for media content associated with the first content label (Simard Paragraph [0039], second data item from the plurality of data items may be displayed, where the second data item may be selected by means of a user-provided search query), wherein determining that the search query represents the request for the media content associated with the first content item indicates that Simard Paragraph [0038], first set of one or more pre-labels is replaced with a second set of one or more pre-labels that identify a second set of one or more tokens as predicted positive examples of the selected sub-concept);
The claimed invention and Simard are from the analogous art of label systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Liu and Simard to have combined Liu and Simard.
The motivation to combine Liu and Simard is to improve labeling by using search queries.  It would have been obvious to one of ordinary skill in the art to take the system of Liu and combine it with the search queries of Simard in order to obtain the predictable result of improving labeling.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Liu and Simard.
Liu does not expressly disclose:
associating, by the processing device, the second media item with the first content label.
However, Chang teaches:
associating, by the processing device, the second media item with the first content label (Chang Figure 3, shows selecting new labels from unlabeled data set, Paragraph [0049], multimedia file can be associated with multiple semantic).
The claimed invention and Chang are from the analogous art of label systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Liu and Chang to have combined Liu and Chang.
The motivation to combine Liu and Chang is to improve labeling by associating data with new labels.  It would have been obvious to one of ordinary skill in the art to take the system of Liu and combine it with the labeling of Chang in order to obtain the predictable result of improving labeling.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Liu and Chang.
Liu does not expressly disclose:
determining, by the processing device, whether the plurality of media items have different content labels comprising a first content label and a second content label that is distinct from the first content label; and
upon determining that the plurality of media items have different content labels:
identifying, by the processing device, at least one first media item of the plurality of media items with the first content label and a second media item of the plurality of media item with the second content label,
However, Bronder teaches:
determining, by the processing device, whether the plurality of media items have different content labels comprising a first content label and a second content label that is distinct from the first content label (Bronder Paragraph [0094], social media account of Ralf Weber. Media wall 700 also includes a navigation button 710, which has a label of "Ralf Weber.", Paragraph [0096], media wall 900 may be from different sources. Media wall 900 also includes a navigation button 910, which has a label of "Eric Circlaeys."); and
upon determining that the plurality of media items have different content labels (Bronder Paragraph [0094], social media account of Ralf Weber. Media wall 700 also includes a navigation button 710, which has a label of "Ralf Weber.", Paragraph [0096], media wall 900 may be from different sources. Media wall 900 also includes a navigation button 910, which has a label of "Eric Circlaeys."):
identifying, by the processing device, at least one first media item of the plurality of media items with the first content label and a second media item of the plurality of media item with the second content label (Bronder Paragraph [0094], social media account of Ralf Weber. Media wall 700 also includes a navigation button 710, which has a label of "Ralf Weber.", Paragraph [0096], media wall 900 may be from different sources. Media wall 900 also includes a navigation button 910, which has a label of "Eric Circlaeys."),
The claimed invention and Bronder are from the analogous art of media content systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Liu and Bronder to have combined Liu and Bronder.
The motivation to combine Liu and Bronder is to improve content identification by identifying different labels.  It would have been obvious to one of ordinary skill in the art to take the system of Liu and combine it with the labels of Bronder in order to obtain the predictable result of improving content identification.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Liu and Bronder.

Regarding claim 8, Liu teaches:
A system comprising: a memory (Liu Paragraph [0007], computing device having one or more processors and memory for storing program modules); and
a processing device communicatively coupled to the memory, wherein the processing device is to (Liu Paragraph [0007], computing device having one or more processors and memory for storing program modules):
identify a plurality of search results corresponding to a search query (Liu Paragraph [0046], media content server searching for a song label, Paragraph [0051], making the songs that will be recommended subsequently have a higher heat degree), the plurality of search results corresponding to a plurality of media items (Liu Paragraph [0046], media content server searching for a song label, Paragraph [0051], making the songs that will be recommended subsequently have a higher heat degree);
Liu does not expressly disclose:
determine, based at least in part on a first plurality of user interactions with the first media item, that the search query represents a request for media content associated with the first content label, wherein determining that the search query represents the request for the media content associated with the first content item indicates that the first content label provides a more accurate representation of media content of the second media item than the second content label; and
However, Simard teaches:
determine, based at least in part on a first plurality of user interactions with the first media item (Simard Paragraph [0039], second data item from the plurality of data items may be displayed, where the second data item may be selected by means of a user-provided search query), that the search query represents a request for media content associated with the first content label (Simard Paragraph [0039], second data item from the plurality of data items may be displayed, where the second data item may be selected by means of a user-provided search query), wherein determining that the search query represents the request for the media content associated with the first content item indicates that the first content label provides a more accurate representation of media content of the second media item than the second content label (Simard Paragraph [0038], first set of one or more pre-labels is replaced with a second set of one or more pre-labels that identify a second set of one or more tokens as predicted positive examples of the selected sub-concept); and
The claimed invention and Simard are from the analogous art of label systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Liu and Simard to have combined Liu and Simard.
The motivation to combine Liu and Simard is to improve labeling by using search queries.  It would have been obvious to one of ordinary skill in the art to take the system of Liu and combine it with the search queries of Simard in order to obtain the predictable result of improving labeling.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Liu and Simard.
Liu does not expressly disclose:
associate the second media item with the first content label.
However, Chang teaches:
associate the second media item with the first content label (Chang Figure 3, shows selecting new labels from unlabeled data set, Paragraph [0049], multimedia file can be associated with multiple semantic).
The claimed invention and Chang are from the analogous art of label systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Liu and Chang to have combined Liu and Chang.
The motivation to combine Liu and Chang is to improve labeling by associating data with new labels.  It would have been obvious to one of ordinary skill in the art to take the system of Liu and combine it with the labeling of Chang in order to obtain the predictable result of improving labeling.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Liu and Chang.
Liu does not expressly disclose:
determine whether the plurality of media items have different content labels comprising a first content label and a second content label that is distinct from the first content label; and
upon determining that the plurality of media items have different content labels:
identify at least one first media item of the plurality of media items with the first content label and a second media item of the plurality of media items with the second content label;
However, Bronder teaches:
determine whether the plurality of media items have different content labels comprising a first content label and a second content label that is distinct from the first content label (Bronder Paragraph [0094], social media account of Ralf Weber. Media wall 700 also includes a navigation button 710, which has a label of "Ralf Weber.", Paragraph [0096], media wall 900 may be from different sources. Media wall 900 also includes a navigation button 910, which has a label of "Eric Circlaeys."); and
upon determining that the plurality of media items have different content labels (Bronder Paragraph [0094], social media account of Ralf Weber. Media wall 700 also includes a navigation button 710, which has a label of "Ralf Weber.", Paragraph [0096], media wall 900 may be from different sources. Media wall 900 also includes a navigation button 910, which has a label of "Eric Circlaeys."):
identify at least one first media item of the plurality of media items with the first content label and a second media item of the plurality of media items with the second content label (Bronder Paragraph [0094], social media account of Ralf Weber. Media wall 700 also includes a navigation button 710, which has a label of "Ralf Weber.", Paragraph [0096], media wall 900 may be from different sources. Media wall 900 also includes a navigation button 910, which has a label of "Eric Circlaeys.");
The claimed invention and Bronder are from the analogous art of media content systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Liu and Bronder to have combined Liu and Bronder.
The motivation to combine Liu and Bronder is to improve content identification by identifying different labels.  It would have been obvious to one of ordinary skill in the art to take the system of Liu and combine it with the labels of Bronder in order to obtain the predictable result of improving content identification.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Liu and Bronder.

Regarding claim 14, Liu teaches:
A non-transitory machine-readable medium having instructions encoded thereon that, when executed by a processing device, cause the processing device to (Liu Paragraph [0007], computing device having one or more processors and memory for storing program modules):
identify a plurality of search results corresponding to a search query (Liu Paragraph [0046], media content server searching for a song label, Paragraph [0051], making the songs that will be recommended subsequently have a higher heat degree), the plurality of search results corresponding to a plurality of media items (Liu Paragraph [0046], media content server searching for a song label, Paragraph [0051], making the songs that will be recommended subsequently have a higher heat degree);
Liu does not expressly disclose:
determine, based at least in part on a first plurality of user interactions with the first media item, that the search query represents a request for media content associated with the first content label, wherein determining that the search query represents the request for the media content associated with the first content item indicates that the first content label provides a more accurate representation of media content of the second media item than the second content label; and
However, Simard teaches:
determine, based at least in part on a first plurality of user interactions with the first media item (Simard Paragraph [0039], second data item from the plurality of data items may be displayed, where the second data item may be selected by means of a user-provided search query), that the search query represents a request for media content associated with the first content label (Simard Paragraph [0039], second data item from the plurality of data items may be displayed, where the second data item may be selected by means of a user-provided search query), wherein determining that the search query represents the request for the media content associated with the first content item indicates that the first content label provides a more accurate representation of media content of the second media item than the second content label (Simard Paragraph [0038], first set of one or more pre-labels is replaced with a second set of one or more pre-labels that identify a second set of one or more tokens as predicted positive examples of the selected sub-concept); and
The claimed invention and Simard are from the analogous art of label systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Liu and Simard to have combined Liu and Simard.
The motivation to combine Liu and Simard is to improve labeling by using search queries.  It would have been obvious to one of ordinary skill in the art to take the system of Liu and combine it with the search queries of Simard in order to obtain the predictable result of improving labeling.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Liu and Simard.
Liu does not expressly disclose:
associate the second media item with the first content label.
However, Chang teaches:
associate the second media item with the first content label (Chang Figure 3, shows selecting new labels from unlabeled data set, Paragraph [0049], multimedia file can be associated with multiple semantic).
The claimed invention and Chang are from the analogous art of label systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Liu and Chang to have combined Liu and Chang.
The motivation to combine Liu and Chang is to improve labeling by associating data with new labels.  It would have been obvious to one of ordinary skill in the art to take the system of Liu and combine it with the labeling of Chang in order to obtain the predictable result of improving labeling.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Liu and Chang.
Liu does not expressly disclose:
determine whether the plurality of media items have different content labels comprising a first content label and a second content label that is distinct from the first content label; and
upon determining that the plurality of media items have different content labels:
identify at least one first media item of the plurality of media items with the first content label and a second media item of the plurality of media item with the second content label;
However, Bronder teaches:
determine whether the plurality of media items have different content labels comprising a first content label and a second content label that is distinct from the first content label (Bronder Paragraph [0094], social media account of Ralf Weber. Media wall 700 also includes a navigation button 710, which has a label of "Ralf Weber.", Paragraph [0096], media wall 900 may be from different sources. Media wall 900 also includes a navigation button 910, which has a label of "Eric Circlaeys."); and
upon determining that the plurality of media items have different content labels (Bronder Paragraph [0094], social media account of Ralf Weber. Media wall 700 also includes a navigation button 710, which has a label of "Ralf Weber.", Paragraph [0096], media wall 900 may be from different sources. Media wall 900 also includes a navigation button 910, which has a label of "Eric Circlaeys."):
identify at least one first media item of the plurality of media items with the first content label and a second media item of the plurality of media item with the second content label (Bronder Paragraph [0094], social media account of Ralf Weber. Media wall 700 also includes a navigation button 710, which has a label of "Ralf Weber.", Paragraph [0096], media wall 900 may be from different sources. Media wall 900 also includes a navigation button 910, which has a label of "Eric Circlaeys.");
The claimed invention and Bronder are from the analogous art of media content systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Liu and Bronder to have combined Liu and Bronder.
The motivation to combine Liu and Bronder is to improve content identification by identifying different labels.  It would have been obvious to one of ordinary skill in the art to take the system of Liu and combine it with the labels of Bronder in order to obtain the predictable result of improving content identification.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Liu and Bronder.

Claims 2, 3, 6, 7, 9, 10, 13, 15, 16, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Simard, Chang, Bronder and Churchill et al., Patent Application Publication No. 2012/0158638 (hereinafter Churchill).

Regarding claim 2, Liu in view of Simard, Chang and Bronder teaches parent claim 1.
Liu in view of Simard, Chang and Bronder does not expressly disclose:
wherein determining that the search query represents the request for media content associated with the first content label comprises:
identifying at least one second user interaction with the second media item; and
determining, based at least in part on the first user interaction and the second user interaction, that the search query represents the request for media content associated with the first content label.
However, Churchill teaches:
wherein determining that the search query represents the request for media content associated with the first content label comprises (Churchill Paragraph [0047], tagging or labeling the target media content such that searches, sorting, or other management related actions of the target media content may be performed):
identifying at least one second user interaction with the second media item (Churchill Paragraph [0021], second user’s interaction with the media content); and
determining, based at least in part on the first user interaction and the second user interaction (Churchill Paragraph [0021], first user interacts with the media content independent from a second user's interaction with the media content), that the search query represents the request for media content associated with the first content label (Churchill Paragraph [0047], tagging or labeling the target media content such that searches, sorting, or other management related actions of the target media content may be performed).
The claimed invention and Churchill are from the analogous art of media content systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Liu and Churchill to have combined Liu and Churchill.
The motivation to combine Liu and Churchill is to improve searching by using user interaction.  It would have been obvious to one of ordinary skill in the art to take the system of Liu and combine it with the user interactions of Churchill in order to obtain the predictable result of improving searching.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Liu and Churchill.

Regarding claim 3, Liu in view of Simard, Chang, Bronder and Churchill further teaches:
The method of claim 2, wherein determining that the search query represents the request for media content associated with the first content label comprises (Churchill Paragraph [0047], tagging or labeling the target media content such that searches, sorting, or other management related actions of the target media content may be performed):
determining a first number of user interactions with the at least one first media item (Churchill Paragraph [0022], social interaction attribute may include, for example, a number of scrub commands (e.g. fast forward or rewind), a number of play commands, a number of pause commands, Paragraph [0021], first user interacts with the media content independent from a second user's interaction with the media content);
determining a second number of user interactions with the second media item (Churchill Paragraph [0022], social interaction attribute may include, for example, a number of scrub commands (e.g. fast forward or rewind), a number of play commands, a number of pause commands, Paragraph [0021], second user’s interaction with the media content); and
determining, based at least in part on the first number and the second number (Churchill Paragraph [0022], social interaction attribute may include, for example, a number of scrub commands (e.g. fast forward or rewind), a number of play commands, a number of pause commands, Paragraph [0021], first user interacts with the media content independent from a second user's interaction with the media content), that the first search query represents a request for media content associated with the first content label (Churchill Paragraph [0047], tagging or labeling the target media content such that searches, sorting, or other management related actions of the target media content may be performed).

Regarding claim 6, Liu in view of Simard, Chang and Bronder teaches parent claim 1.
Liu in view of Simard, Chang and Bronder does not expressly disclose:
further comprising associating the first media item with the second content label in response to determining that the search query does not represent the request for media content associated with the first content label.
However, Churchill teaches:
further comprising associating the first media item with the second content label in response to determining that the search query does not represent the request for media content associated with the first content label (Churchill Paragraph [0047], tagging or labeling the target media content such that searches, sorting, or other management related actions of the target media content may be performed, Claim 9, classification to enable a search for at least another media content).
The claimed invention and Churchill are from the analogous art of media content systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Liu and Churchill to have combined Liu and Churchill.
The motivation to combine Liu and Churchill is to improve searching by using user interaction.  It would have been obvious to one of ordinary skill in the art to take the system of Liu and combine it with the user interactions of Churchill in order to obtain the predictable result of improving searching.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Liu and Churchill.

Regarding claim 7, Liu in view of Simard, Chang and Bronder teaches parent claim 1.
Liu in view of Simard, Chang and Bronder does not expressly disclose:
wherein the first content label indicates a first content rating, and wherein the second content label indicates a second content rating.
However, Churchill teaches:
wherein the first content label indicates a first content rating (Churchill Paragraph [0019], an interaction between one or more users, any action performed by a user in relation to media content, including, without limit, viewing media content, rating media content), and wherein the second content label indicates a second content rating (Churchill Paragraph [0019], an interaction between one or more users, any action performed by a user in relation to media content, including, without limit, viewing media content, rating media content).
The claimed invention and Churchill are from the analogous art of media content systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Liu and Churchill to have combined Liu and Churchill.
The motivation to combine Liu and Churchill is to improve searching by using user interaction.  It would have been obvious to one of ordinary skill in the art to take the system of Liu and combine it with the user interactions of Churchill in order to obtain the predictable result of improving searching.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Liu and Churchill.

Regarding claim 9, Liu in view of Simard, Chang and Bronder teaches parent claim 8.
Liu in view of Simard, Chang and Bronder does not expressly disclose:
wherein, to determine that the search query represents the request for media content associated with the first content label, the processing device is further to:
identify at least one second user interaction with the second media item; and
determine, based at least in part on the first plurality of user interactions and the second user interaction, that the search query represents the request for media content associated with the first content label.
However, Churchill teaches:
wherein, to determine that the search query represents the request for media content associated with the first content label, the processing device is further to (Churchill Paragraph [0047], tagging or labeling the target media content such that searches, sorting, or other management related actions of the target media content may be performed):
identify at least one second user interaction with the second media item (Churchill Paragraph [0021], second user’s interaction with the media content); and
determine, based at least in part on the first plurality of user interactions and the second user interaction (Churchill Paragraph [0021], first user interacts with the media content independent from a second user's interaction with the media content), that the search query represents the request for media content associated with the first content label (Churchill Paragraph [0047], tagging or labeling the target media content such that searches, sorting, or other management related actions of the target media content may be performed).
The claimed invention and Churchill are from the analogous art of media content systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Liu and Churchill to have combined Liu and Churchill.
The motivation to combine Liu and Churchill is to improve searching by using user interaction.  It would have been obvious to one of ordinary skill in the art to take the system of Liu and combine it with the user interactions of Churchill in order to obtain the predictable result of improving searching.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Liu and Churchill.

Regarding claim 10, Liu in view of Simard, Chang and Bronder teaches parent claim 8.
Liu in view of Simard, Chang and Bronder does not expressly disclose:
wherein to determine that the search query represents the request for media content associated with the first content label, the processing device is further to:
determine a first number of user interactions with the at least one first media item;
determine a second number of user interactions with the second media item; and
determine, based at least in part on the first number and the second number, that the first search query represents a request for media content associated with the first classifier.
However, Churchill teaches:
wherein to determine that the search query represents the request for media content associated with the first content label, the processing device is further to (Churchill Paragraph [0047], tagging or labeling the target media content such that searches, sorting, or other management related actions of the target media content may be performed):
determine a first number of user interactions with the at least one first media item (Churchill Paragraph [0022], social interaction attribute may include, for example, a number of scrub commands (e.g. fast forward or rewind), a number of play commands, a number of pause commands, Paragraph [0021], first user interacts with the media content independent from a second user's interaction with the media content);
determine a second number of user interactions with the second media item (Churchill Paragraph [0022], social interaction attribute may include, for example, a number of scrub commands (e.g. fast forward or rewind), a number of play commands, a number of pause commands, Paragraph [0021], second user’s interaction with the media content); and
determine, based at least in part on the first number and the second number (Churchill Paragraph [0022], social interaction attribute may include, for example, a number of scrub commands (e.g. fast forward or rewind), a number of play commands, a number of pause commands, Paragraph [0021], first user interacts with the media content independent from a second user's interaction with the media content), that the first search query represents a request for media content associated with the first classifier (Churchill Paragraph [0047], tagging or labeling the target media content such that searches, sorting, or other management related actions of the target media content may be performed).
The claimed invention and Churchill are from the analogous art of media content systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Liu and Churchill to have combined Liu and Churchill.
The motivation to combine Liu and Churchill is to improve searching by using user interaction.  It would have been obvious to one of ordinary skill in the art to take the system of Liu and combine it with the user interactions of Churchill in order to obtain the predictable result of improving searching.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Liu and Churchill.

Regarding claim 13, Liu in view of Simard, Chang and Bronder teaches parent claim 8.
Liu in view of Simard, Chang and Bronder does not expressly disclose:
wherein the processing device is further to associate the first media item with the second content label in response to determining that the search query does not represent the request for media content associated with the first content label.
However, Churchill teaches:
wherein the processing device is further to associate the first media item with the second content label in response to determining that the search query does not represent the request for media content associated with the first content label (Churchill Paragraph [0047], tagging or labeling the target media content such that searches, sorting, or other management related actions of the target media content may be performed, Claim 9, classification to enable a search for at least another media content).
The claimed invention and Churchill are from the analogous art of media content systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Liu and Churchill to have combined Liu and Churchill.
The motivation to combine Liu and Churchill is to improve searching by using user interaction.  It would have been obvious to one of ordinary skill in the art to take the system of Liu and combine it with the user interactions of Churchill in order to obtain the predictable result of improving searching.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Liu and Churchill.

Regarding claim 15, Liu in view of Simard, Chang and Bronder teaches parent claim 14.
Liu in view of Simard, Chang and Bronder does not expressly disclose:
wherein, to determine that the search query represents the request for media content associated with the first content label, the processing device is further to:
identify at least one second user interaction with the second media item; and
determine, based at least in part on the first plurality of user interactions and the second user interaction, that the search query represents the request for media content associated with the first content label.
However, Churchill teaches:
wherein, to determine that the search query represents the request for media content associated with the first content label, the processing device is further to (Churchill Paragraph [0047], tagging or labeling the target media content such that searches, sorting, or other management related actions of the target media content may be performed):
identify at least one second user interaction with the second media item (Churchill Paragraph [0021], second user’s interaction with the media content); and
determine, based at least in part on the first plurality of user interactions and the second user interaction (Churchill Paragraph [0021], first user interacts with the media content independent from a second user's interaction with the media content), that the search query represents the request for media content associated with the first content label (Churchill Paragraph [0047], tagging or labeling the target media content such that searches, sorting, or other management related actions of the target media content may be performed).
The claimed invention and Churchill are from the analogous art of media content systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Liu and Churchill to have combined Liu and Churchill.
The motivation to combine Liu and Churchill is to improve searching by using user interaction.  It would have been obvious to one of ordinary skill in the art to take the system of Liu and combine it with the user interactions of Churchill in order to obtain the predictable result of improving searching.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Liu and Churchill.

Regarding claim 16, Liu in view of Simard, Chang and Bronder teaches parent claim 14.
Liu in view of Simard, Chang and Bronder does not expressly disclose:
wherein to determine that the search query represents the request for media content associated with the first content label, the processing device is further to:
determine a first number of user interactions with the at least one first media item;
determine a second number of user interactions with the second media item; and
determine, based at least in part on the first number and the second number, that the first search query represents a request for media content associated with the first classifier.
However, Churchill teaches:
wherein to determine that the search query represents the request for media content associated with the first content label, the processing device is further to (Churchill Paragraph [0047], tagging or labeling the target media content such that searches, sorting, or other management related actions of the target media content may be performed):
determine a first number of user interactions with the at least one first media item (Churchill Paragraph [0022], social interaction attribute may include, for example, a number of scrub commands (e.g. fast forward or rewind), a number of play commands, a number of pause commands, Paragraph [0021], first user interacts with the media content independent from a second user's interaction with the media content);
determine a second number of user interactions with the second media item (Churchill Paragraph [0022], social interaction attribute may include, for example, a number of scrub commands (e.g. fast forward or rewind), a number of play commands, a number of pause commands, Paragraph [0021], second user’s interaction with the media content); and
determine, based at least in part on the first number and the second number (Churchill Paragraph [0022], social interaction attribute may include, for example, a number of scrub commands (e.g. fast forward or rewind), a number of play commands, a number of pause commands, Paragraph [0021], first user interacts with the media content independent from a second user's interaction with the media content), that the first search query represents a request for media content associated with the first classifier (Churchill Paragraph [0047], tagging or labeling the target media content such that searches, sorting, or other management related actions of the target media content may be performed).
The claimed invention and Churchill are from the analogous art of media content systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Liu and Churchill to have combined Liu and Churchill.
The motivation to combine Liu and Churchill is to improve searching by using user interaction.  It would have been obvious to one of ordinary skill in the art to take the system of Liu and combine it with the user interactions of Churchill in order to obtain the predictable result of improving searching.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Liu and Churchill.

Regarding claim 19, Liu in view of Simard, Chang and Bronder teaches parent claim 14.
Liu in view of Simard, Chang and Bronder does not expressly disclose:
wherein the processing device is further to associate the first media item with the second content label in response to determining that the search query does not represent the request for media content associated with the first content label.
However, Churchill teaches:
wherein the processing device is further to associate the first media item with the second content label in response to determining that the search query does not represent the request for media content associated with the first content label (Churchill Paragraph [0047], tagging or labeling the target media content such that searches, sorting, or other management related actions of the target media content may be performed, Claim 9, classification to enable a search for at least another media content).
The claimed invention and Churchill are from the analogous art of media content systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Liu and Churchill to have combined Liu and Churchill.
The motivation to combine Liu and Churchill is to improve searching by using user interaction.  It would have been obvious to one of ordinary skill in the art to take the system of Liu and combine it with the user interactions of Churchill in order to obtain the predictable result of improving searching.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Liu and Churchill.

Regarding claim 20, Liu in view of Simard, Chang and Bronder teaches parent claim 14.
Liu in view of Simard, Chang and Bronder does not expressly disclose:
wherein the first content label indicates a first content rating, and wherein the second content label indicates a second content rating.
However, Churchill teaches:
wherein the first content label indicates a first content rating (Churchill Paragraph [0019], an interaction between one or more users, any action performed by a user in relation to media content, including, without limit, viewing media content, rating media content), and wherein the second content label indicates a second content rating (Churchill Paragraph [0019], an interaction between one or more users, any action performed by a user in relation to media content, including, without limit, viewing media content, rating media content).
The claimed invention and Churchill are from the analogous art of media content systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Liu and Churchill to have combined Liu and Churchill.
The motivation to combine Liu and Churchill is to improve searching by using user interaction.  It would have been obvious to one of ordinary skill in the art to take the system of Liu and combine it with the user interactions of Churchill in order to obtain the predictable result of improving searching.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Liu and Churchill.

Claims 4, 5, 11, 12, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Simard, Chang, Bronder, Churchill and Fukasawa et al., Patent Application Publication No. 2010/0235452 (hereinafter Churchill).

Regarding claim 4, Liu in view of Simard, Chang, Bronder and Churchill teaches parent claim 3.
Liu in view of Simard, Chang, Bronder and Churchill does not expressly disclose:
determining a weight factor representative of a ratio of the first number to a sum of the first number and the second number; and
comparing the weight factor with a first threshold.
However, Fukasawa teaches:
determining a weight factor representative of a ratio of the first number to a sum of the first number and the second number (Fukasawa Paragraph [0090], calculates the sum of the memory ratios of each sender address as a weight); and
comparing the weight factor with a first threshold (Fukasawa Paragraph [0067], compares the weight with a threshold).
The claimed invention and Fukasawa are from the analogous art of data processing systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Liu and Fukasawa to have combined Liu and Fukasawa.
The motivation to combine Liu and Fukasawa is to improve search results by using weights.  It would have been obvious to one of ordinary skill in the art to take the system of Liu and combine it with the weights of Fukasawa in order to obtain the predictable result of improving search results.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Liu and Fukasawa.

Regarding claim 5, Liu in view of Simard, Chang, Bronder and Churchill teaches parent claim 3.
Liu in view of Simard, Chang, Bronder and Churchill further teaches:
wherein determining that the search query represents the request for media content related to the first content label comprises (Churchill Paragraph [0047], tagging or labeling the target media content such that searches, sorting, or other management related actions of the target media content may be performed):
identifying, from the plurality of media items corresponding to the search query (Liu Paragraph [0086], third module 4051, which is configured to sort the media contents to be recommended corresponding to each of the candidate media content labels in descending order of the amount of page views), a third number of media items that are associated with the first content label (Liu Paragraph [0086], third module 4051, which is configured to sort the media contents to be recommended corresponding to each of the candidate media content labels in descending order of the amount of page views); and
Liu in view of Simard, Chang, Bronder and Churchill does not expressly disclose:
determining that the third number is greater than a second threshold.
However, Fukasawa teaches:
determining that the third number is greater than a second threshold (Fukasawa Fig. 2, shows a third number that is greater than second threshold).
The claimed invention and Fukasawa are from the analogous art of data processing systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Liu and Fukasawa to have combined Liu and Fukasawa.
The motivation to combine Liu and Fukasawa is to improve search results by using weights.  It would have been obvious to one of ordinary skill in the art to take the system of Liu and combine it with the weights of Fukasawa in order to obtain the predictable result of improving search results.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Liu and Fukasawa.

Regarding claim 11, Liu in view of Simard, Chang, Bronder and Churchill teaches parent claim 10.
Liu in view of Simard, Chang, Bronder and Churchill does not expressly disclose:
determine a weight factor representative of a ratio of the first number to a sum of the first number and the second number; and
compare the weight factor with a first threshold.
However, Fukasawa teaches:
determine a weight factor representative of a ratio of the first number to a sum of the first number and the second number (Fukasawa Paragraph [0090], calculates the sum of the memory ratios of each sender address as a weight); and
compare the weight factor with a first threshold (Fukasawa Paragraph [0067], compares the weight with a threshold).
The claimed invention and Fukasawa are from the analogous art of data processing systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Liu and Fukasawa to have combined Liu and Fukasawa.
The motivation to combine Liu and Fukasawa is to improve search results by using weights.  It would have been obvious to one of ordinary skill in the art to take the system of Liu and combine it with the weights of Fukasawa in order to obtain the predictable result of improving search results.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Liu and Fukasawa.

Regarding claim 12, Liu in view of Simard, Chang, Bronder and Churchill teaches parent claim 10.
Liu in view of Simard, Chang, Bronder and Churchill further teaches:
wherein to determine that the search query represents the request for media content associated with the first content label, the processing device is further to (Churchill Paragraph [0047], tagging or labeling the target media content such that searches, sorting, or other management related actions of the target media content may be performed):
identify, from the plurality of media items corresponding to the search query (Liu Paragraph [0086], third module 4051, which is configured to sort the media contents to be recommended corresponding to each of the candidate media content labels in descending order of the amount of page views), a third number of media items that are associated with the first content label (Liu Paragraph [0086], third module 4051, which is configured to sort the media contents to be recommended corresponding to each of the candidate media content labels in descending order of the amount of page views); and
Liu in view of Simard, Chang, Bronder and Churchill does not expressly disclose:
determine that the third number is greater than a second threshold.
However, Fukasawa teaches:
determine that the third number is greater than a second threshold (Fukasawa Fig. 2, shows a third number that is greater than second threshold).
The claimed invention and Fukasawa are from the analogous art of data processing systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Liu and Fukasawa to have combined Liu and Fukasawa.
The motivation to combine Liu and Fukasawa is to improve search results by using weights.  It would have been obvious to one of ordinary skill in the art to take the system of Liu and combine it with the weights of Fukasawa in order to obtain the predictable result of improving search results.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Liu and Fukasawa.

Regarding claim 17, Liu in view of Simard, Chang, Bronder and Churchill teaches parent claim 16.
Liu in view of Simard, Chang, Bronder and Churchill does not expressly disclose:
determine a weight factor representative of a ratio of the first number to a sum of the first number and the second number; and
compare the weight factor with a first threshold.
However, Fukasawa teaches:
determine a weight factor representative of a ratio of the first number to a sum of the first number and the second number (Fukasawa Paragraph [0090], calculates the sum of the memory ratios of each sender address as a weight); and
compare the weight factor with a first threshold (Fukasawa Paragraph [0067], compares the weight with a threshold).
The claimed invention and Fukasawa are from the analogous art of data processing systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Liu and Fukasawa to have combined Liu and Fukasawa.
The motivation to combine Liu and Fukasawa is to improve search results by using weights.  It would have been obvious to one of ordinary skill in the art to take the system of Liu and combine it with the weights of Fukasawa in order to obtain the predictable result of improving search results.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Liu and Fukasawa.

Regarding claim 18, Liu in view of Simard, Chang, Bronder, Churchill and Fukasawa further teaches:
The non-transitory machine-readable medium of claim 17, wherein to determine that the search query represents the request for media content associated with the first content label, the processing device is further to (Churchill Paragraph [0047], tagging or labeling the target media content such that searches, sorting, or other management related actions of the target media content may be performed):
identify, from the plurality of media items corresponding to the search query (Liu Paragraph [0086], third module 4051, which is configured to sort the media contents to be recommended corresponding to each of the candidate media content labels in descending order of the amount of page views), a third number of media items that are associated with the first content label (Liu Paragraph [0086], third module 4051, which is configured to sort the media contents to be recommended corresponding to each of the candidate media content labels in descending order of the amount of page views); and
determine that the third number is greater than a second threshold (Fukasawa Fig. 2, shows a third number that is greater than second threshold).

Response to Arguments
Applicant’s arguments, see pages 8-10, filed 03/01/2021, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendments and the newly cited Simard reference.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN D EYERS whose telephone number is (408)918-7562.  The examiner can normally be reached on Monday-Friday 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUSTIN D EYERS/               Examiner, Art Unit 2164           

/ASHISH THOMAS/               Supervisory Patent Examiner, Art Unit 2164